Broyles, P. J.
1. While some illegal evidence was admitted over the objections of the defendant, a new trial of the case 'is not required, since the legal evidence introduced demanded a finding by the recorder (exercising by virtue of his office the functions of both judge and jury) th^t the defendant had been carrying on the business of a private detective, or detective agency, within the meaning of sections 2024 and 2027 of the Code of the City of Atlanta of 1910, which make it an offense punishable by fine or imprisonment, or both, to engage in such a business without first obtaining a license as provided therein. And it was admitted by the defendant that he had not obtained such a license.
2. The judge'of the superior court did not err ino overruling the certiorari.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.